Undercofler, Justice.
This appeal is from the denial of an interlocutory injunction. The dispute involved is *681whether the plaintiff has acquired a prescriptive right to use certain property of the defendant as a means of ingress and egress to its property. The evidence presented at the hearing was in conflict. Held:
Argued May 15, 1973
Decided May 31, 1973 —
Rehearing denied June 21, 1973.
Schwall & Heuett, Stan M. Lefco, for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, William G. Grant, for appellees.
The evidence on the material issues involved was in conflict; and where this is true, this court will not control the discretion vested in the trial judge in denying an interlocutory injunction. Code § 55-108. The present case does not fall within the exception to the general rule, where the question to be decided is one of law. Rooks v. Meyer, 217 Ga. 727 (124 SE2d 634); Carpenters Local Union No. 3024 v. United Brotherhood of Carpenters &c., 220 Ga. 596, 599 (140 SE2d 876).

Judgment affirmed.


All the Justices concur.